DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amended response, filed August 30, 2021. 
Claims 1, 9, 10 and 19 have been amended.
Claims 7-8 and 17-20 have been cancelled.
Claims 21-26 have been added.
Claims 1-6, 9-16 and 21-26 are now pending in the application.

Allowable Subject Matter
Claims 1-6, 9-16 and 21-26 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to an apparatus of an access point (AP), and independent Claim 22, directed to non-transitory computer-readable medium to perform operations that are functionally similar to those performed by the AP of claim 1, the prior art of record teaches an AP that comprises a Station Management Entity (SME) and a non-transmitting MLME (NT-MLME) and the SME generating an OCT MLME request primitive that includes the Probe Request frame, a peer Multi-band element, and a local Multi- band element. Such teachings may be seen in Lou et al, U.S. Patent Application Publication No. 20160044711 A1 (e.g., ¶ [0031] [0082]).
The prior art of record teaches the NT- MLME, in response to reception of the OCT MLME request primitive, constructing an OCT MAC Protocol Data Unit (MMPDU) 
The prior art of record teaches an AP that decodes a Probe Request frame received from a station (STA) to transition to another basic service set (BSS), the probe request indicating a peer AP, as may be seen in Cherian et al, U.S. Patent Application Publication No. 20190098565 A1 (e.g., FIGS. 3, 7 and ¶ [0043] [0058]), determining that an on-channel tunneling (OCT) procedure is available between the AP and the peer AP or another AP (connected to the claimed AP above) and the peer AP, as may be seen in Cherian (e.g., ¶ [0026] [0059]).
The prior art of record teaches that when the OCT procedure is available between the AP and the peer AP, the AP generates an OCT tunneling request frame comprising the Probe Request frame for transmission to the peer AP, as may be seen in Cherian (e.g., ¶ [0059]), and when the OCT procedure is available between the other AP and the peer AP, the AP generates a medium access control layer (MAC) Sublayer Management Entity (MLME)-OCTunnel.request primitive comprising the Probe Request frame for transmission of the Probe Request frame in the OCT tunneling request frame by the other AP to the peer AP, as may be seen in Cherian (e.g., FIG. 3; ¶ [0043] [0047] [0048] [0059]).
While the prior art of record teaches, as cited above, that the MLME-OCTunnel.request primitive is generated and sent with parameters including the OCT a Multi-band Source parameter that identifies the NT-MLME.
Claims 2-21, dependent from Claim 1, and Claims 23-24, dependent from Claim 22, are also allowed over the prior art of record.
Regarding independent Claim 25, directed to an apparatus of an access point (AP) to perform a subset of the recited limitations of the AP of claim 1 and 22, the prior art of record teaches, as cited above, the AP having processing circuitry that comprises a SME and a NT-MLME, decoding a Probe Request frame received from a station to transition to another BSS, the probe request indicating a peer AP, and the SME generating an OCT MLME request primitive that includes the Probe Request frame, a peer Multi-band element, and a local Multi- band element, as well as receiving OCT MLME request primitive and, in response, constructing an OCT MAC Protocol Data Unit (MMPDU), generating an MLME-OCTunnel.request primitive with parameters including the OCT MMPDU, the Multi-band peer parameter set to the peer AP and sending the MLME-OCTunnel.request primitive to a transmitting MLME (TR-MLME) of another AP connected to the peer AP for transmission of an OCT tunneling request frame. 
However, as with claims 1 and 22, the prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitation of the MLME-OCTunnel.request primitive information also identifying NT-MLME through a multi-band Source parameter, i.e., a Multi-band Source parameter that identifies the NT-MLME.
Claims 26, dependent from Claim 22, is also allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471